Title: To Thomas Jefferson from Brown, Benson & Ives, 18 April 1793
From: Brown, Benson & Ives
To: Jefferson, Thomas



Sir
Providence, 18th. April 1793

We have the honour to acknowledge the reception of your esteem’d favour of the 5th. instant accompanied with your address to the French Minister on the Subject of the Complaints specified in our Letter to you; At present Sir we have only to express our grateful sence of your Prompt and obliging attention to our wishes. When we did ourselves the pleasure to solicit your interference it was impossible to transmit any particular estimate of the Injury we should suffer by the detention of our Vessel at Port au Prince, but in Case she ever returns we shall endeavour to Ascertain the Amount of Damages when we shall be happy to avail ourselves of your friendly and official influence to enforce our Claim.
Our last letter from Capt. Munro was dated the 20th. Ulto. at which time he was still subjected to the same restraint and mentions that “flour is on the rise and was mine fresh and good, I could easily obtain seven Dollrs. but I am sorry to say the great length of time it has been on board has proved so injurious to this Article that I can get no Purchaser.” It is therefore evident that we shall experience very Considerable Detriment by the Cruel and unprovok’d Procedure of the French at that Port and for which we Certainly ought to be indemnified. Reiterating our thanks for the early and decided Measures you adopted on an Occasion so interesting to the American Trade-We have the honour to be Sir, Your most Obliged & Obedt. Friends

Brown Benson & Ives

